UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWIGHT EDWIN WHORLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00114-HEH-1; 3:11-cv-00041-HEH)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Edwin Whorley, Appellant Pro Se.    Sara Elizabeth Chase,
Michael Steven Dry, Assistant United States Attorneys, Richmond,
Virginia; Damon A. King, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwight      Edwin   Whorley       seeks    to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order     is    not     appealable      unless   a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)          (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this      standard         by      demonstrating        that

reasonable       jurists     would     find      that     the       district     court’s

assessment       of   the    constitutional            claims       is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both     that   the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Whorley has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with    oral   argument       because       the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED
                                           2